Glass, J.,
dissenting. Because the sentence of death is irreversible, I believe that the legislature should set clear and constitutional standards for its imposition. And since the phrase “especially cruel” .in General Statutes § 53a-46a (h) (4) is standardless, I respectfully dissent.
I
There is no question that the phrase “especially cruel” in General Statutes § 53a-46a (h) (4) is constitutionally “insufficient to cure the jury’s unchanneled discretion” in deciding whether to vote for death. Maynard v. Cartwright, 486 U.S. 356, 363, 108 S. Ct. 1853, 100 L. Ed. 2d 372 (1988); see Zant v. Stephens, 462 U.S. 862, 877, 103 S. Ct. 2733, 77 L. Ed. 2d 235 (1983); Furman v. Georgia, 408 U.S. 238, 92 S. Ct. 2726, 33 L. Ed. 2d 346, reh. denied sub nom. Jackson v. Georgia, 409 U.S. 902, 93 S. Ct. 89, 34 L. Ed. 2d 164 (1972). Further, it also seems undeniable that the concept of “especially cruel” may include instances of “the intentional infliction of extreme pain or torture [upon the victim] above and beyond that necessarily accompanying the underlying killing.” The initial issue presented by this case, however, is whether the court should adopt any narrowing construction. In my opinion, it should not.
“This court should ‘ “try, whenever possible, to construe statutes to avoid a constitutional infirmity,” ’ but may not do so by rewriting the statute or by eschewing its plain language. Seals v. Hickey, 186 Conn. 337, 346, 441 A.2d 604 (1982).” State v. Snook, 210 Conn. *273244, 251, 555 A.2d 390 (1989). The word “construe” means “[t]o put together; to arrange or marshal the words of an instrument. To ascertain the meaning of language by a process of arrangement and inference.” Black’s Law Dictionary (5th Ed.). I do not believe that the word “construe,” or the canon of statutory construction mentioned in State v. Snook, can be “construed” to mean a conscious process of eliminating all that part of a word’s meaning that is constitutionally offensive, or plucking out of a word’s meaning a concrete example that arguably does not offend the constitution. “To construe” does not mean “to redact.” As the majority acknowledges, “especially cruel” is overbroad under the eighth amendment. If it genuinely were to “construe” that term, it would discover what it already knows: that “especially cruel” connotes “too many things,” that “cruel” includes “too much.”
I am unpersuaded by the majority’s attempt to support its decision to “put a judicial gloss upon the term ‘especially cruel’ ” by reference to United States Supreme Court cases holding that an unconstitutionally imprecise statutory aggravating factor may be saved if that factor is appropriately limited by judicial decision. See, e.g., Proffitt v. Florida, 428 U.S. 242, 96 S. Ct. 2960, 49 L. Ed. 2d 913, reh. denied, 429 U.S. 875, 97 S. Ct. 197, 50 L. Ed. 2d 158 (1976). The present issue cannot turn on the fact that the words “especially cruel” are subject to a limiting definition. There are few words in the English language that are not. Nor can the issue be resolved by recognizing that the courts of other states, when dealing with the legislative history of their own statutes, have decided to limit the scope of the term “especially cruel” or “especially heinous” according to the standards of statutory construction that prevail in those jurisdictions. See, e.g., State v. Dixon, 283 So. 2d 1, 9 (Fla. 1973). The issue is whether this court, dealing with Connecticut law, *274should so limit the term. The majority relies on no legislative history surrounding the passage of the death penalty statute. Because there is no legislative history shedding light on what the General Assembly precisely intended by the term “especially cruel,” I would defer to the legislature to supply a narrowing definition. Further, as I already have indicated, the purpose of statutory “construction” is to ascertain what the legislature meant, not to edit its chosen language to something palatable.
Moreover, I am persuaded that, given the public significance of the issue in this case, this court must defer to the legislature to produce a constitutionally adequate definition of the concept of “especially cruel.” The General Assembly is the voice of the voters of this state. I do not believe that it is this court’s responsibility to speculate on the legislature’s intent in order to fit capital felony aggravating factors into an arguably constitutional template. Again, I acknowledge that “especially cruel” may well include physical torture “above and beyond that necessarily accompanying the underlying killing.” But the term most assuredly embraces a spectrum of other subconcepts. Because of the manifest public importance of this issue, the people’s representatives should have the exclusive right to establish the aggravating conduct that shall subject an offender to death, and the exclusive onus of fashioning constitutionally adequate limitations on its definition of that conduct.
This court has not seen fit to undertake review of our present death penalty statute under the Connecticut constitution. Under the eighth amendment, it is the General Assembly—and not this court—that ultimately decides whether there shall be any death penalty in Connecticut. Gregg v. Georgia, 428 U.S. 153, 96 S. Ct. 2909, 49 L. Ed. 2d 859 (1976) (death penalty not unconstitutional per se). In this most heated of public issues, *275an issue clearly ranging well beyond law and involving fundamental moral and philosophical choices; see generally S. Nathanson, An Eye for an Eye (1987); this court of law’s task should be a narrow one: to say what the eighth amendment permits, and what it does not permit. This court should not, however, take upon itself the burden of specifying the precise variety of conduct that may give rise to a capital sentence. That decision is a political decision best left to politicians.
II
If I were persuaded that this court should narrow the definition of unconstitutionally overbroad or vague aggravating factors, the issue would become whether this court’s construction of the phrase “especially cruel” is sufficiently precise to bring it within the contours of constitutional clarity. I am convinced, however, that the majority’s “construction” of this term will “ ‘fail adequately to channel the sentencing decision patterns of [triers] with the result that a pattern of arbitrary and capricious sentencing . . . could occur.’ ” Majority quoting Gregg v. Georgia, supra, 195 n.46.
As noted above, the majority opinion establishes the standard of “especially cruel” as “the intentional infliction of extreme pain or torture above and beyond that necessarily accompanying the underlying killing.” I first note that there are at least three reasonable interpretations of this standard. First, a narrow interpretation would render it totally meaningless. “[P]ain or torture . . . necessarily accompanying the underlying killing” literally would include all pain or torture the victim experienced during the transaction resulting in his death, since that which he experienced during the transaction would “necessarily accompany” his death. There therefore could not be any pain or torture “above and beyond” that which accompanied death. Consequently, the aggravating factor of “especially cruel” never would apply.
*276Because the majority purports to allow for the implementation of “especially cruel,” however, one must infer that the court contemplates a carnal relationship between the “pain or torture” and “the underlying killing.” Only if there existed a necessary causal relationship between the “pain” or “torture” and the underlying death could there be any pain or torture “above and beyond” the underlying death. Unfortunately, the choice of terms “pain” and “torture” is confusing at best, and renders uncertain the focus of the causality relationship. “Pain” is “a basic bodily sensation induced by a noxious stimulus . . . characterized by physical discomfort.” Webster’s New Collegiate Dictionary. It is not the “noxious stimulus” itself. Thus, in common understanding, “pain” is not a “cause” of death, and therefore not “necessary” to death, except perhaps in cases of trauma induced by pain. Thus, if the causal relationship lies between “pain” and “the underlying killing” or death, the aggravating factor of “especially cruel” would apply only in those limited instances in which the victim dies precisely as a result of the trauma associated with pain, and the perpetrator has inflicted additional pain or torture. Of course, the aggravating factor would also apply if the defendant intentionally inflicted “torture above and beyond that necessarily accompanying the underlying killing.” This statement contemplates a second narrow category of cases in which the cause of the underlying killing is “torture” (assuming that “torture,” and not a specific injury inflicted during the “torture,” causes the death), and the defendant has inflicted additional pain or torture.
Under this second reasonable interpretation of the majority opinion, a defendant would not be subject to the death penalty under either category if he tortured the victim at length, and then caused the victim’s death by gunshot or knifewound, since the underlying kill*277ing will not have been caused by “pain” or “torture.” The defendant would be subject to the death penalty, however, if it could be established that it was the “pain” or “torture” attendent to the gunshot or knifewound that caused the underlying killing, and not the specific injury itself, and he inflicted additional pain or torture. I think it patently unreasonable to suggest, however, that a sentencing judge or jury, even with the guidance of medical expertise, could ever segregate with any certainty the pain or torture necessary to cause the underlying killing from any additional pain or torture.
A third interpretation, the one that I suspect the majority intends, is that “especially cruel” means the “intentional infliction of extreme pain or torture above and beyond” the pain or torture necessarily associated with the injury that causes death. Such an interpretation, of course, is necessarily broader than either of the first two reasonable interpretations of the court’s language. Consequently, if this interpretation is correct, then the court cannot say that it has construed “especially cruel” as “narrowly as possible in the defendant’s favor.”
Further, in my view, the standard so interpreted would remain unreasonably imprecise. The requirement that the defendant’s infliction of gratuitous pain or torture be “intentional” is dangerously open-ended, offering a sentencing court or jury no guidance at all. For example, it is unclear whether the defendant must be aware that the “pain or torture” he inflicts is “above and beyond” that necessarily accompanying the underlying killing. Assuming that the defendant must know that his actions are not necessary, however, the court does not suggest whether the sentenced s inquiry should focus on the defendant’s subjective knowledge of that which necessarily accompanies the killing, or whether the defendant could be “charged” with that knowledge by a consideration of what a reasonable person would *278comprehend under the circumstances. Further, the opinion fails to address the precise mens rea requirement; that is, whether the additional infliction of pain or torture must be done with an intent only to cause pain, or with an intent to bring about death or grievous bodily harm. Similarly, the court does not disclose whether the sentenced s inquiry should focus on the victim’s subjective experience of “extreme pain,” an objective standard, or a combination of the two. There is of course no way to measure or quantify a victim's subjective experience of pain. As an example of the confusion that may arise from the lack of guidance on this point, one wonders whether the “especially cruel” factor applies where, at the time of the incident, the victim is less sensitive to “noxious stimuli” as a result of voluntary or involuntary intoxication, and therefore subjectively experiences substantially less pain than a sober person would experience in the same circumstances.
If one considers precisely what is at stake in this case, it must be conceded that I am not being fastidious in voicing these concerns. These issues, in my view, must be addressed and resolved if we are to avoid the creation of “standards so vague that they would fail adequately to channel the sentencing decision patterns of [triers] with the result that a pattern of arbitrary and capricious sentencing . . . could occur.” (Emphasis added.) Gregg v. Georgia, supra, 195 n.46. For all the above reasons, however, instead of clarifying “especially cruel,” the majority has only succeeded in ensuring additional confusion for the capital felony sentencer.
Ill
Even if the court’s “construction” of “especially cruel” was sufficiently precise, its sole focus on that term in the present case is inappropriate. The state originally asserted the entire aggravating factor of *279§ 53a-46a (h) (4): that is, that the crimes were committed in an “especially heinous, cruel or depraved manner.” It thereafter amended its notice to limit the factor to “especially cruel.” The court limits its attention to that term.
The court’s focus is problematic in a number of ways. First, it is clear that by the use of the word “or,” the legislature intended the separate terms in subsection (h) (4) to apply in the alternative. There is a presumption that every word of a statute has meaning. Berger v. Tonker, 192 Conn. 581, 589, 473 A.2d 782 (1984). Thus, if “especially cruel” means the gratuitous infliction of extreme pain, then “especially heinous” and “especially depraved” mean something else. If not, those latter terms would be redundant, a “construction” clearly undermined by the statute’s alternative syntax. Upon reflection, the problem this poses is obvious: the conceptual stretch of those latter terms, in conjunction with the now theoretically narrowed meaning of “especially cruel,” would place no functional or practical limitation on a capital sentencer’s discretion. Maynard v. Cartwright, supra, 362-63.
It is true that “especially cruel” is the only “aggravating factor” asserted by the state in the present case. Thus, one might suppose that the impact of the other terms in the statute, either applied separately or collectively, should be assessed when that case is before us. The state’s selection of the term “especially cruel” is itself arbitrary, however, since it must be acknowledged that any one of those terms—cruel, heinous, or depraved—easily could be “construed” to mean “the intentional infliction of extreme pain or torture above and beyond that necessarily accompanying the underlying killing.” In selecting one term, the state obviously has sought to avoid the more indefensible vagueness challenge that would be presented by a prosecution involving all three terms, without sacrificing the “core *280construction” it could have wrung out of any one of those terms. I do not believe that the admittedly unconstitutional sweep of subsection (h) (4) should be subject to rehabilitation by “construction” as a result of the state’s stratagem.
The most unfortunate aspect of today’s decision, however, lies not in the quality of the narrowing standard the court has adopted, nor in its adherence to the state’s arbitrary restriction of the issue to the term “especially cruel.” Even if the court’s narrowing standard of “especially cruel” is sufficiently precise under Furman, the process by which this standard has been established in this case is itself an arbitrary process. At the time of Breton’s alleged crimes, and at the time the state charged, tried and convicted him of the two murder counts, the term “especially cruel” meant “especially cruel”—no more, and no less—and thus was unconstitutional. See Maynard v. Cartwright, supra, 363-64 (holding that terms “especially heinous, atrocious, or cruel” indistinguishable from unconstitutionally imprecise terms of “outrageously or wantonly vile, horrible and inhuman” struck down in 1980 in Godfrey v. Georgia, 446 U.S. 420, 428, 100 S. Ct. 1759, 64 L. Ed. 2d 398 [1980]). Suddenly, however, well after the crimes and after the predicate capital felony convictions, that unconstitutional term has become constitutional by dint of the court’s unguided speculation into the legislature’s intent.
Further, Breton is now subject to death by electrocution even though the facts surrounding the aggravating nature of the homicides have yet to be presented to a capital sentencing court or jury. Thus, this court has no idea of the facts of this case. I must assume that the state’s explication of “especially cruel”—or whatever term it had picked from subsection (h) (4), for that matter—corresponds with its knowledge of the as yet unlitigated facts concerning the aggravated nature of *281the crimes. In accepting one of the state’s alternative narrowing constructions, therefore, the court has, in essence, enabled the state to create the law to apply to the facts. I cannot imagine a more arbitrary process.
As a final matter, I must profess disappointment with the majority’s summary dismissal of the defendant’s claim that the trial court’s decision could be affirmed on state constitutional grounds. Cf. State v. Stoddard, 206 Conn. 157, 163, 537 A.2d 446 (1988) (holding that state constitution requires police to inform custodial suspect of attorney’s attempts to contact him, contrary to scope of fifth amendment rights under Moran v. Burbine, 475 U.S. 412, 106 S. Ct. 1135, 89 L. Ed. 2d 410 [1986]). I have serious doubts as to the viability of a death penalty standard that only provides that the sentencer’s “discretion must be suitably directed and limited so as to minimize the risk of wholly arbitrary and capricious action.” (Emphasis added.) Godfrey v. Georgia, supra, 427. The present eighth amendment standard reflects a judgment that the federal constitution tolerates a certain amount of capriciousness in the application of the death penalty. I am unwilling to assume, without any reason for doing so, that the Connecticut constitution also approves of such a process.
Accordingly, because the phrase “especially cruel” is constitutionally inadequate; Maynard v. Cartwright, supra; I would find no error in the trial court’s decision dismissing the capital felony prosecution.